        Case 2:19-cv-05537-KSM Document 36 Filed 10/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRUCE GAVURNIK,                                        CIVIL ACTION

       Plaintiff,
                                                        NO. 19-5537-KSM
       v.

 VANTAGE LABS, LLC, et al.,

        Defendants.


                                         ORDER

       AND NOW, this 30th day of October, 2020, upon consideration of Plaintiff Bruce

Gavurnik’s Motion to Dismiss Defendant Vantage Labs, LLC’s Counterclaim (Doc. No. 23),

Defendant Vantage Labs’s response (Doc. No. 29), and Gavurnik’s reply (Doc. No. 33), and for

the reasons set forth in the Memorandum, it is ORDERED that Gavurnik’s motion to dismiss is

GRANTED, and Defendant Vantage Labs’s fraud in the inducement counterclaim is

DISMISSED with prejudice.

IT IS SO ORDERED.


                                                 /s/KAREN SPENCER MARSTON
                                                 ______________________________
                                                 KAREN SPENCER MARSTON, J.
